Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 1 of 11




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRCT OF FLORIDA

                                     CASE NO. 17-20712-CR-MORENO(s)


  UNITED STATES OF AMERICA

  v.

  JAMES M. SCHNEIDER,

        Defendant.
  ______________________________/

       NOTICE OF INTENT TO SEEK UPWARD VARIANCE BASED ON DEFENDANT’S
         FALSE STATEMENTS AND CONCEALMENT OF ASSETS AND ACCOUNTS
                  DURING PRESENTENCE INVESTIGATION REPORT

           The United States of America respectfully provides notice to the Court and the defense that

  it intends to seek an upward variance from the applicable guideline range based on Defendant’s

  false statements to the Probation Office during the preparation of the Presentence Investigation

  Report (PSI) (Dkt. No. 154, filed February 7, 2019), concerning (a) his accounts and, (b) his

  ownership and control over funds and assets. 1 In the alternative, the Government is presenting this

  recently-obtained information to the Court now as an alternative basis to apply a 2-level obstruction

  enhancement under U.S.S.G. § 3C1.1, as the PSI already recommends such an enhancement for the

  Defendant having made false statements during his trial testimony.

           Given that the Defendant already provided false testimony at trial, and already faced a two-



  1
    Pursuant to Local Administrative Order 95-02, the Government also hereby provides notice that it anticipate that the
  sentencing may take more than one hour, depending on whether the Court requires additional witnesses as to the
  disputed facts, restitution, and forfeiture issues. If the Court is of the view that it has sufficient facts and evidence
  before it, based on the trial evidence and subsequent briefing--the filed Objections to the PSI by the Defendant, the
  filed Response to the Objections by the Government, and the Government’s filings as to restitution and forfeiture--then
  the Government anticipates that approximately 45 minutes for each of the Government and Defense to make arguments
  would be sufficient. If the Court requires additional testimony, this estimate would increase.
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 2 of 11




  level increase for such false testimony, if no additional penalty were to be imposed for making

  material false and misleading statements to the Probation Officer during the presentence

  investigation, there would be no incentive for a testifying Defendant, who had provided false

  testimony, to ever provide truthful or complete information to the Pretrial Services office (and thus

  the Court) during the presentence investigation. 2 For these reasons, the Government is filing the

  appropriate notice under Local Administrative Order 95-02 (“AO 95-02”) so that the Court and the

  Defendant are aware of this evidence, and are on notice that the Government will argue for an

  enhanced sentence based on the evidence. 3

           A. Statements to Pretrial Services on December 17, 2018, re Assets and Accounts:
              Only one (joint) checking account, a Toyota, and no other assets or accounts

           During his pretrial interview in December 2018, Defendant was asked to provide

  information as to his income, assets and accounts. As reflected in the preliminary PSI, and as

  confirmed during discussions with the Probation Officer who conducted the interview and has

  authored the PSI, Defendant disclosed only one account: a joint-checking account in his name and

  his wife’s name (Susan Schneider), Citi account x8324 (the “Citi joint checking account”).

  Defendant also stated that he had only $3,000 in cash, and no other accounts or assets. Defendant

  further stated that he had a 2018 Toyota automobile.


  2
    The Government also sets forth below that it is seeking an upward variance in relation to role in the offense, pursuant
  to Application Note 1 of U.S.S.G. § 3B1.1, since Defendant exercised control over the assets and proceeds of the
  offense but otherwise did not receive a role enhancement. Should the Court not consider this evidence as sufficient
  grounds for an upward variance to the guideline range as otherwise calculated, then the Court should consider this
  evidence as part of its determination as to where, within the applicable guideline range, the Defendant should be
  sentenced. See U.S.S.G. § 3C1.1, Application Note 5.
  3
    Pursuant to S.D. Fla. Local R. 88.10(o)(3), the Government produced to the defense the relevant real estate closing
  file and bank records that were recently received and that are related to these issues. These records were sought by the
  Government only after review of the initial PSI, in which Defendant indicated assets and accounts that did not appear
  to be consistent with other evidence collected by the Government during the investigation. As set forth more fully
  below, these records establish that Defendant owned accounts and had funds and assets well in excess of what he
  reported to the Probation Officer.
                                                             2
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 3 of 11




             Paragraphs 170 to 180 of the PSI summarize financial and employment information

  provided by Defendant to the Probation Officer in connection with his interview on December 17,

  2018. Defendant reported no employment since April 2016, when he ceased working at his law

  firm and was removed as a partner. PSI ¶ 170. Defendant reported annual earnings for 2012 to

  2016 that varied from $200,000 to $260,000 per year. Id. Defendant reported no other employment,

  income, asset or account, including life insurance. The PSI reflects that Defendant is a co-owner

  of the Hillsboro Mile residence (“the Beach House”), but that Defendant purportedly conveyed his

  interest via a quit claim deed to his wife a number of years ago. 4 Defendant is not listed on the

  title. 5

             B. After learning of SEC/DOJ investigations in 2016, Defendant Sold Primary
                Residence in February 2017, that was owned in his and wife’s names, and wired
                entire $774,078.85 seller’s proceeds to account in wife’s name only

             By letter dated March 21, 2016 (termed a “Wells notice”), Defendant was formally notified

  that the SEC’s investigation of him would likely lead to civil fraud charges. Defendant was also

  notified in July 2016 that he was a target of the instant federal criminal investigation related to the

  same conduct. In February 2017, Defendant sold his then-primary residence in Boca Raton (the

  “Boca Raton house”), netting $774,078.85 after expenses. (See Closing Disclosure, Ex. C.) The

  Boca Raton house was owned jointly by Defendant and his wife. (See Deed, Ex. C.) Defendant

  and his wife each personally signed instructions to the closing attorney dated February 1, 2017,


  4
    It appears that Schneider did not list or claim ownership in the Beach House during his interview with the Probation
  Officer, but that the Probation Officer instead independently determined that he had a one-half ownership interest in it.
  It should be noted that the Beach House is an ocean front unit in a development, and that a nearby unit with smaller
  square-footage sold in June 2018 for $1,158,250. (See Ex. D).
  5
     The Beach House was utilized by Schneider to entertain and meet with clients during the fraud scheme, including
  with Laz Rothstein, a South Florida attorney and businessman. See Ex E attached hereto (Government Trial Exhibit
  34L (“GX34L”)). GX 34L contains Rothstein’s Microsoft outlook calendar entries for Schneider and Steven Sanders.
  For Schneider, it includes directions to the Beach House, as well as the door-code for entry. For Sanders, it states,
  “Introduced by Jim Schneider. Sells public shells.”
                                                             3
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 4 of 11




  instructing that the $774,078.85 be wired to a brokerage account at Morgan Stanley, ending in x4-

  072, solely in the name of Defendant’s wife. During Defendant’s PSI interview he did not disclose

  the existence of, or any interest or ownership of funds, related to the Morgan Stanley x-4072

  account.

            C. Review of the Citi Joint Checking Account Shows Numerous Other Accounts and
               Assets that Were Not Disclosed to the Probation Officer

            The Government recently obtained bank statements and deposit items related to the Citi

  joint checking account (ending x8324) that was disclosed to the Probation Officer. 6 See Ex. A

  (certain monthly account statements) and Ex. B (certain deposit items). Review of the account

  records revealed: (1) other accounts in the Defendant’s name; (2) a $50,000 cashier’s check

  purchased from a Wells Fargo branch near Defendant’s residence one-week before trial, and the

  same day deposited by Defendant into the Citi joint checking account, apparently to evade

  attribution of the source asset or account; (3) large amounts of cash deposited into the Citi joint

  checking account from a previously undisclosed account in Defendant’s wife name (only); (4) a

  substantial tax refund of $65,675.18 paid to Defendant on August 17, 2018 (with no disclosure of

  any employment, income or assets to the Probation Officer commensurate with an income that

  would generate such a tax refund); and (5) life insurance policies, annuities and dividend payments

  for policies or assets not disclosed.

                     (1) Other Accounts Used to Fund the Citi Joint Checking Account

            The Citi monthly account statements show that other accounts in Defendant’s name were

  used to fund the Citi account, but these accounts were not disclosed to the Probation Officer.




  6
      These documents were received by the Government on February 6, 2019.
                                                          4
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 5 of 11




  Throughout 2018, a series of deposit items, specifically hand-deposited checks, were made into the

  account, such as a $55,000 deposit on March 20, 2018, and a $70,000 deposit on April 23, 2018.

  These deposits continued through the end of 2018, totaling more than $500,000 (Ex. A). Separately,

  beginning in June 2018, a series of ACH electronic funds transfers were made into the Citi joint

  checking account from one or two TD Ameritrade accounts, at least one of which was in

  Defendant’s name:

         1) 5/05/2018 ACH Transfer from a TD Ameritrade account       $25,000
         2) 8/09/2018 Wire transfer James Schneider IRA TD Ameritrade $100,000

  (See Ex. A.) It is unclear whether these incoming transfers from TD Ameritrade were from one or

  two separate accounts, but it is clear that at least on TD Ameritrade account existed in Defendant’s

  name (and that transferred $100,000 to the Citi account). Defendant did not disclose any TD

  Ameritrade accounts to the Probation Officer.

                 (2) $50,000 Cashier’s Check Purchased by Defendant at Wells Fargo one-week
                     before trial, and deposited the same day by Defendant into his Citi joint
                     checking account

         The deposit items into the Citi joint checking account show that Defendant controlled

  additional assets and accounts that were not disclosed to the Probation Officer. As can be seen

  from Exhibit B, Defendant purchased a $50,000 cashier’s check on November 19, 2018, from a

  Wells Fargo Bank branch in Lighthouse Point, Florida, near the Beach House. This occurred one

  week before trial commenced in this case. The $50,000 cashier’s check was then hand-deposited

  by Defendant at Citi, into the Citi joint checking account the same day, as evidenced by the bank

  statement for that month and Defendant’s own signature on the back of the cashier’s check that was

  in his name. Defendant did not disclose to the Probation Officer any assets or accounts at Wells

  Fargo Bank, or any assets or accounts from which he could draw $50,000 in cash one week before
                                                   5
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 6 of 11




  trial.

                    (3) Large Amounts of Cash Deposits from Account in Wife’s Name Only, Used
                       to Pay Defendant’s Legal Fees and Joint Living Expenses

            From a review of the Citi joint checking account statements and deposit items (Exs. A & B),

  numerous large deposits can be seen. These were made by check from an account in the name of Susan

  Schneider, at Chase, ending in x-1061. This included three checks totaling $150,000 in November 2018

  alone, and totaling more than $500,000 during 2018. Defendant did not disclose any income, asset, or

  account, to which he had sole or joint ownership interest, or which would allow for payments of this

  magnitude. While it is possible that this was, in reality, his wife’s money, certain evidence collected during

  the investigation has revealed that she has been retired and that she did not appear to have her own income

  apart from Defendant’s income.

                    (4) Income Tax Refund of $65,675.00 on August 17, 2018 Without Disclosure of
                        Employment or Income That Would Generate Such a Refund

            The deposit items for the Citi joint checking account show an income tax refund check made payable

  to James Schneider and Susan Schneider of $65,675.00 dated August 17, 2018. (See Ex. B.) Defendant

  represented to the Probation Officer that he had no employment since approximately August 2016, when he

  left his prior law firm. PSI ¶ 170. Defendant also represented that he had not filed a personal income tax

  return since 2017. PSI ¶ 180. In his pretrial interview only a limited received by the Government in the last

  few days and were sought based on Defendant’s statements to the Probation Office, set forth in paragraph

  172 of the PSI, that he had only $3,000 dollars, only one bank account, and no assets other than a 2017

  Toyota.

                    (5) Life insurance policies, annuities and dividend payments for policies or
                        assets not disclosed

            A review of the Citi joint checking account shows that Defendant wrote a series of checks

  to what appear to be life insurance policies and/or annuities, as follows:

                                                        6
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 7 of 11




         Check 729 Keystone Insurance                                 $280           6/25/2017
         Check 757 Genworth Life (No. 0110451949)                     $833.48        8/20/2017
         Check 831 Tower Hill Prime Ins. (No. 0000342182)             $305.08        2/22/2018
         Check 850 Aetna Life Insurance Co. (No. 0110451949)          $883.48        4/20/2018
         Check 899 Genworth Life & Annuity (No. 0110451949)           $883.48        8/21/2018

  (See Ex. F). These life insurance policies and/or annuities were not disclosed to the Probation

  Officer. Further, checks received by Defendant and deposited into the Citi joint checking account

  appear to pertain to additional dividends or investments not disclosed to the Probation Officer:

         Payor                          Payee                 Amount          Date

         Prudential Premier L Ser       James M. Schneider $3,917             6/18/2018
         FCB (apparent dividend)        James M. Schneider $25.19             3/19/2018


  (See Ex. B). Defendant did not disclose to the Probation Officer any life insurance policy or asset

  that would generate a dividend or payment that is consistent with these checks.

         Additional records recently obtained by the U.S. Attorney’s Office show that in 2018,

  Defendant’s spouse, Susan Schneider, purchased in her own name a 2018 BMW convertible for

  approximately $60,000, and stated in her finance application that she was retired (unemployed),

  and had a $50,000 per year income based on Social Security payments and investments. The Citi

  joint checking account does not have any social security deposits related to Susan Schneider, and

  Defendant did not disclose any investments or assets to the Probation Officer that would generate

  any income at all to him (or to his spouse, jointly). Finally, unlike Defendant’s disclosure to the

  Probation Officer of having only $3,000 in cash at the time of the interview in December 2018, the

  Citi account alone had $31,323.90 in cash as of December 6, 2018. Defendant appears to have had

  other cash available to him too, apparently including funds located at accounts in his own name at

  Wells Fargo, and TD Ameritrade, various annuities. Defendant also appears to have had funds


                                                   7
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 8 of 11




  placed into accounts in his wife’s name only, including at Morgan Stanley and Chase bank.

         D. Defendant’s false statements are part of a pattern and have had real
            consequences on the ability of the Court to assess his financial condition

         The documents referenced above establish that Defendant has recently had access to

  significant sources of funds and accounts that he did not disclose to the Probation Officer. The

  Probation Officer has referenced as much in the revised PSI. See PSI ¶ 174. Of the many examples

  of non-disclosure, the cashier’s check of $50,000, that was purchased by Defendant on November

  19, 2018 at a Wells Fargo branch near his residence, one week before trial began, and that was then

  deposited into the Citi joint checking account -- stands out as a significant effort to hide and conceal

  the source and location of his assets in the event anyone obtained the Citi bank records. (See Ex.

  B). Defendant personally signed the back of the Wells Fargo cashier’s check and personally

  deposited it the same day at Citi. The cashier’s check shows that Defendant signed the back and

  the Citi records also show the deposit occurred that same day it was purchased. Since this all

  occurred one week before trial, given that Defendant’s interview occurred approximately one month

  later, the failure of Defendant to disclose this Wells Fargo account or his access to assets or funds

  used to purchase the $50,000 check, appears to be deliberate. When combined with the pattern of

  non-disclosure established via the documents referenced in this notice, the Government respectfully

  suggests that this evidence justifies an upward variance.

         At the conclusion of the trial, the Court explained to the Defendant that there would be an

  investigation by the Pretrial Services office, including an interview by the Probation Officer. The

  Court further admonished the Defendant about the importance of the pretrial investigation and even

  about the importance of the Defendant taking steps before trial to try to pay any restitution he could

  pay (acknowledging the Defendant’s financial ability), before sentencing as the Court would look
                                                     8
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 9 of 11




  favorably upon the Defendant if he were to take such steps. Rather than adhere to the Court’s

  admonitions, the Defendant instead was untruthful with the Probation Officer, and only disclosed

  $3,000. The Defendant made false statements under oath during his trial testimony, and thus was

  already facing an obstruction enhancement at the time of his interview with the Probation Officer.

  Absent some sort of upward sentencing variance for further false and obstructive conduct, the

  Defendant thus had no real incentive to provide truthful information to the Probation Officer.

           The real consequence of lying to the Probation Officer about his assets and income is that

  the Court is prevented from knowing his true financial status and his ability to pay a fine. Further,

  the PSI is used as a roadmap by Court personnel and the Government for any future collection

  efforts for any forfeiture or restitution order. Since it is anticipated that there will be such an order

  in this case, these false statements serve to thwart the ability of the Court and the Government in

  any future collection efforts.          Finally, the false statements and concealment have had real

  consequences, in that the Government personnel and the Probation Office have had to scramble to

  further investigate this Defendant and further use limited resources to show that Defendant is

  continuing to lie to try to avoid or limit the consequences of his criminal conduct. 7 To this day,

  Defendant’s actual ownership over certain accounts referenced herein and the existence of other

  accounts or assets is unknown. It is clear that the disclosures made by Defendant to the Probation

  Officer do not provide an accurate picture and cannot be relied upon.


  7
    An additional ground for an upward variance should be considered by the Court. Defendant did not receive a
  sentencing enhancement for role in the offense, but based on his exercise of control over the fraudulent assets derived
  from the scheme, the Court may properly consider an upward variance. During the scheme, Defendant exercised
  control over $5.807 million in fraud proceeds for nearly five years, across 17 separate fraudulent sales. See GX51C.
  Defendant was the only person who could transmit funds from the “trust” account, and he did so without ever obtaining
  confirmation from the purported “client” or owner of the shares/property that was supposedly sold and that was part of
  the supposed “escrow” arrangement. In other words, as the Application Note states, Defendant exercised “management
  responsibility over the property” -- the proceeds -- of the fraud. Defendant should thus receive an upward variance for
  his role in the scheme.
                                                            9
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 10 of 11




          Finally, the document that shows that Defendant purchased a cashier’s check in this amount

   from a Wells Fargo branch near his residence, in Lighthouse Point, Florida. The cashier’s check

   was then hand-deposited by Defendant into the Citi joint checking account that same day,

   November 19, 2019, and Defendant signed the back of the cashier’s check. Defendant did not

   disclose any accounts or assets to the Probation Office related to Wells Fargo, nor did Defendant

   disclose any asset or account that would allow him to access funds of this magnitude.

                                              Conclusion

          .      For the reasons set forth above the Government respectfully provides notice of its

   intention to seek an upward variance at sentencing.

          Dated: February 8, 2019

                                                         Respectfully submitted,

                                                         ARIANA FAJARDO ORSHAN
                                                         UNITED STATES ATTORNEY
                                                         SOUTHERN DISTRICT OF FLORIDA

                                                 By: /s/ Jerrob Duffy
                                                     Assistant United States Attorney
                                                     Court No. A5501106
                                                     99 Northeast 4th Street
                                                     Miami, Florida 33132-2111
                                                     Tel: (305) 961- 9273
                                                     Fax: (305) 530- 6168
                                                     Jerrob.Duffy@usdoj.gov

                                                         /s/ Christopher B. Browne
                                                         Assistant United States Attorney
                                                         Florida Bar No. 91337
                                                         99 Northeast 4th Street
                                                         Miami, Florida 33132-2111
                                                         Tel: (305) 961- 9419
                                                         Fax: (305) 530- 6168
                                                         Christopher.Browne@usdoj.gov


                                                   10
Case 1:17-cr-20712-FAM Document 155 Entered on FLSD Docket 02/08/2019 Page 11 of 11




                                                       /s/ Jeffrey Cook
                                                       Special Assistant United States Attorney
                                                       Florida Bar No. 647578
                                                       99 Northeast 4th Street
                                                       Miami, Florida 33132-2111
                                                       Tel: (305) 961- 9004
                                                       Fax: (305) 530- 6168
                                                       Jeffrey.Cook2@usdoj.gov



                                   CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing was served by filing via the
   same via the Court’s CM/ECF filing system, on all counsel or parties of record on the Service List
   below.
                                              s/ Jerrob Duffy
                                              Assistant United States Attorney


                                           SERVICE LIST

   Ira Lee Sorkin, Esq.
   Maria E. Garcia, Esq.
   Mintz & Gold LLP
   600 Third Avenue
   New York, NY 10016
   Phone: (212) 696-4848
   Fax: (212) 696-1231
   E-mail: sorkin@mintzandgold.com

   Armando Rosquete, Esq.
   Bell Rosquete Reyes
   Phone: (305) 570-1551
   Fax: (305) 570-1599
   999 Ponce de Leon Boulevard, Suite 1120 PH
   Coral Gables, FL 33134
   E-mail: arosquete@brresq.com

   Attorneys for Defendant James Schneider




                                                  11
